235 Md. 672 (1964)
202 A.2d 758
MONTGOMERY
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 151, September Term, 1963.]
Court of Appeals of Maryland.
Decided July 29, 1964.
Before the entire Court.
*673 PER CURIAM:
For the reasons stated by Judge Sodaro for denying relief under the Post Conviction Procedure Act in his order filed in the Criminal Court of Baltimore, the application for leave to appeal is denied. We may add that no actual need or use for a transcript of the proceedings in which the applicant was determined to be a defective delinquent has been suggested or is apparent. The time for seeking leave to appeal from that determination had expired long before the present proceedings were filed, and the applicant was fully advised as to procedure to seek to perfect an appeal. The Post Conviction Procedure Act is not a means of obtaining a belated appeal when the applicant made no showing that he was denied a right to appeal or to seek leave to appeal or that he made any effort to do so within the time allowed by law. Krs v. Director, 230 Md. 646, 187 A.2d 871.
Application denied.